DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 6/17/2022, with respect to the rejections of claims 1-2, 5, and 7-13 under 35 USC §102(a)(2) are persuasive, and the rejections of claims 1-2, 5, and 7-13 under 102 and rejections of 3-4, 6, and 14-20 under 103 are withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The most pertinent prior art reference is represented by Owens (US 2016/0238564 A1).  
The prior arts and of record disclose a system/method for non-destructive inspection of a structure, including among other elements, at least one scanner body for supporting a position encoder and at least one wheel, the position encoder configured to provide data on the location of the scanner body, wherein the at least one wheel is configured to be disposed on a surface of a structure and move the at least one scanner body relative to the structure; a sensor package, including at least one ferromagnetic strip and at least one flexible coil, coupled to the at least one scanner body.  
The prior art prior arts of record, alone or in combination, do not fairly teach or suggest that the sensor package, which includes both the ferromagnetic strip and the at least one flexible coil, is configured to move with the at least one scanner body, including all additional limitations as claimed. 
For these reasons, the claimed invention distinguishes itself from the prior arts of record and is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863